Exhibit 10.1

NON-QUALIFIED STOCK OPTIONS
ISSUED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN

2008 TERMS AND CONDITIONS

The following terms and conditions apply to the non-qualified stock option
(“Option”) granted by Ryder System, Inc. (the “Company”) under the Ryder System,
Inc. 2005 Equity Compensation Plan (the “Plan”), as specified in the Stock
Option Award Notification (the “Notification”), to which these terms and
conditions are appended. Certain terms of the Option, including the number of
Shares subject to the Option, the exercise price, the vesting schedule and the
expiration date, are set forth in the Notification. The terms and conditions
contained herein may be amended by the Compensation Committee of the Company’s
Board of Directors (the “Committee”) as permitted by the Plan. Capitalized terms
used herein and not defined shall have the meaning ascribed to such terms in the
Plan or in the Notification.



  1.   General. The Option represents the right to purchase Shares on the terms
and conditions set forth herein and in the Plan, the applicable terms,
conditions and other provisions of which are incorporated by reference herein. A
copy of the Plan and the documents that constitute the “Prospectus” for the Plan
under the Securities Act of 1933, have been delivered to the Participant prior
to or along with delivery of the Notification. In the event there is an express
conflict between the provisions of the Plan and those set forth in these terms
and conditions, the terms and conditions of the Plan shall govern.



  2.   Exercisability of Option. Subject to Sections 4 and 5 below, the Option
shall vest and become exercisable pursuant to the vesting schedule set forth in
the Notification and shall remain exercisable until the expiration date set
forth in the Notification, or such other expiration date designated by the
Committee pursuant to Section 7 of the Plan (the “Expiration Date”).



  3.   Exercise Procedures. The Option, to the extent exercisable, may be
exercised by delivering to the Company’s stock administrator notice of intent to
exercise in the manner designated by the stock administrator on behalf of the
Company which may vary based on the Participant’s position with the Company.
Payment of the aggregate exercise price and applicable withholding taxes shall
be made in the manner designated by the stock administrator on behalf of the
Company.



  4.   Termination of Option; Forfeiture. Notwithstanding the vesting and
expiration dates set forth in the Notification, the Option will terminate upon
or following the termination of the Participant’s employment with the Company
and its Subsidiaries as described below. For purposes of these terms and
conditions, a Participant shall not be deemed to have terminated his or her
employment with the Company and its Subsidiaries if he or she is then employed
by the Company or another Subsidiary without a break in service.



  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary other than for Cause: The unvested portion of the Option will
immediately terminate on the Participant’s last day of employment. The vested
portion of the Option will terminate at 12:01a.m. on the 91st day following the
Participant’s last day of employment (but not later than the Expiration Date),
provided that if the Participant dies during such 90 day period, such portion of
the Option will terminate no earlier than 12:01a.m. on the first anniversary of
the date of death (but not later than the Expiration Date) and provided further
that, if, upon such termination, the Participant is entitled to severance
benefits in the form of salary continuation, then the vested portion of the
Option will terminate at 12:01 a.m. on the 91st day following the date that
salary continuation is no longer payable to the Participant (but not later than
the Expiration Date).



  (b)   Retirement: If a Participant’s employment terminates for any reason
(other than for Cause, death or Disability) at a time when he or she is eligible
for Retirement, then the unvested portion of the Option will immediately
terminate on the Participant’s last day of employment, and the vested portion of
the Option will terminate upon the Expiration Date.



  (c)   Termination due to Death: The unvested portion of the Option will
immediately terminate on the date of death, and the vested portion of the Option
will expire upon the Expiration Date. Following the Participant’s death, the
right to exercise such vested portion will pass to the Participant’s
Beneficiary.



  (d)   Termination due to Disability: The unvested portion of the Option that
would otherwise have become vested during the 3 years following Disability will
continue to vest as scheduled (without regard to subsequent status changes). The
vested portion of the Option, including the portion that becomes vested pursuant
to the preceding sentence, will expire upon the Expiration Date.



  (e)   Termination for Cause: Notwithstanding the foregoing provisions of this
Section 4, the entire Option, including the vested portion, will terminate
immediately upon the Participant’s termination of employment. To the extent the
Participant exercised any portion of the Option during the one year period
immediately prior to the date of such termination of employment for Cause, the
Company shall have the right to reclaim and receive from the Participant all
Shares delivered to the Participant upon such exercise, or to the extent the
Participant has transferred such Shares, the equivalent value thereof in cash,
and in each case upon receipt thereof, the Company shall return the exercise
price paid by the Participant.



  (f)   Proscribed Activity: If, during the Proscribed Period but prior to a
Change in Control, the Participant engages in a Proscribed Activity, then any
portion of the Option still outstanding shall terminate and the Company shall
have the right to reclaim and receive from the Participant all Shares delivered
to the Participant upon the exercise of the Option during the one year period
immediately prior to, or at any time following, the date of the Participant’s
termination of employment, or to the extent the Participant has transferred such
Shares, the equivalent value thereof in cash, and in each case upon receipt
thereof, the Company shall return the exercise price paid by the Participant.



  5.   Change in Control. Notwithstanding anything contained herein to the
contrary, unless otherwise determined by the Committee prior to a Change in
Control, the Option will become fully vested and exercisable immediately prior
to a Change in Control, and, to the extent the Option is not cancelled upon such
Change in Control pursuant to Section 7 of the Plan, it shall remain outstanding
until the Expiration Date, but subject to earlier termination under the
circumstances described in Section 4(e) and (f) above. For purposes of this
Section 5, the term Option shall refer only to those Options that are
outstanding at the time of the Change in Control and not to any unvested Options
that are terminated pursuant to Section 4 above, provided that, if (i) the
Participant’s employment was terminated by the Company other than for Cause or
Disability during the 12 month period prior to the Change in Control,
(ii) during such 12 month period, the Participant does not engage in a
Proscribed Activity, and (iii) the Committee determines, in its sole and
absolute discretion, that the decision related to such termination was made in
contemplation of the Change in Control, the Participant shall be treated as if
he or she had remained employed with the Company until the date of the Change in
Control.



  6.   U.S. Withholding Taxes. The Option will be treated as a non-qualified
stock option, and therefore will be treated as wages and subject to withholding
taxes and reporting. The Option may not be exercised unless the Participant
makes arrangements satisfactory to the Company to ensure that its withholding
tax obligations will be satisfied. This Section 6 shall only apply with respect
to the Company’s U.S. withholding obligations. The Company may satisfy any tax
obligations it may have in any other jurisdiction in any manner it deems, in its
sole and absolute discretion, to be necessary or appropriate.



  7.   Definitions.



  (a)   “Cause” shall have the meaning set forth in any individual, valid,
written agreement between the Participant and the Company or any Subsidiary, or,
if none exists, shall mean a determination of “Cause” under any applicable
Severance Plan, as in effect on the date of grant of the Option. Notwithstanding
the foregoing, unless otherwise set forth in any individual, valid, written
agreement between the Participant and the Company or any Subsidiary, during the
one year period following a Change in Control, in no event shall a failure to
meet performance expectations constitute Cause unless such failure was willful.



  (b)   “Change in Control” occurs when:



  (i)   any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or



  (ii)   the individuals who, as of January 1, 2007, constituted the Board of
Directors of the Company (the “Board” generally and as of January 1, 2007 the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to January 1,
2007 whose election, or nomination for election, was approved by a vote of the
persons comprising at least a majority of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the 1934 Act) shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or



  (iii)   there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities ordinarily
having the right to vote for the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or



  (iv)   there is a liquidation or dissolution of the Company approved by the
shareholders; or

(v) there is a sale of all or substantially all of the assets of the Company.

Notwithstanding anything in this Section 7 to the contrary, for purposes of the
acceleration of the payment pursuant to Section 5, a Change of Control shall
only be deemed to occur if such transactions or events would give rise to a
“change in ownership or effective control” under Section 409A of the Code, and
the rulings and regulations issued thereunder



  (c)   “Disability” means an illness or injury that entitles the Participant to
long-term disability payments under the Company’s Long Term Disability Plan, as
in effect from time to time.



  (d)   “Proscribed Activity” means any of the following:



  (i)   the Participant’s breach or violation of (A) any written agreement
between the Participant and the Company or any of its Subsidiaries, including
any agreement relating to nondisclosure, noncompetition, nonsoliciation and/or
nondisparagement, or (B) any legal obligation it may have to the Company;



  (ii)   the Participant’s direct or indirect unauthorized use or disclosure of
confidential information or trade secrets of the Company or any Subsidiary,
including, but not limited to, such matters as costs, profits, markets, sales,
products, product lines, key personnel, pricing policies, operational methods,
customers, customer requirements, suppliers, plans for future developments, and
other business affairs and methods and other information not readily available
to the public;



  (iii)   the Participant’s direct or indirect engaging or becoming a partner,
director, officer, principal, employee, consultant, investor, creditor or
stockholder in/for any business, proprietorship, association, firm or
corporation not owned or controlled by the Company or its Subsidiaries which is
engaged or proposes to engage in a business competitive directly or indirectly
with the business conducted by the Company or its Subsidiaries in any geographic
area where such business of the Company or its Subsidiaries is conducted,
provided that the Participant’s investment in one percent (1%) or less of the
outstanding capital stock of any corporation whose stock is listed on a national
securities exchange shall not be treated as a Proscribed Activity;



  (iv)   the Participant’s direct or indirect, either on the Participant’s own
account or for any person, firm or company, soliciting, interfering with or
inducing, or attempting to induce, any employee of the Company or any of its
Subsidiaries to leave his or her employment or to breach his or her employment
agreement;



  (v)   the Participant’s direct or indirect taking away, interfering with
relations with, diverting or attempting to divert from the Company or any
Subsidiary any business with any customer of the Company or any Subsidiary,
including (A) any customer that has been solicited or serviced by the Company
within one (1) year prior to the date of termination of Participant’s employment
with the Company and (B) any customer with which the Participant has had contact
or association, or which was under the supervision of Participant, or the
identity of which was learned by the Participant as a result of Participant’s
employment with the Company;



  (vi)   the Participant’s making of any remarks disparaging the conduct or
character of the Company or any of its Subsidiaries, or their current or former
agents, employees, officers, directors, successors or assigns; or



  (vii)   the Participant’s failure to cooperate with the Company or any
Subsidiary, for no additional compensation (other than reimbursement of
expenses), in any litigation or administrative proceedings involving any matters
with which the Participant was involved during the Participant’s employment with
the Company or any Subsidiary.



  (e)   “Proscribed Period” means the period beginning on the date of
termination of Participant’s employment and ending on the later of (A) the one
year anniversary of such termination date or (B) if the Participant is entitled
to severance benefits in the form of salary continuation, the date on which
salary continuation is no longer payable to the Participant.



  (f)   “Retirement” means termination of employment for any reason (other than
for Cause or by reason of death or Disability) upon or following attainment of
age 55 and completion of 10 years of service, or upon or following attainment of
age 65 without regard to years of service.



      8. Other Benefits. No amount accrued or paid under this Award shall be
deemed compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its Subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.

